t c memo united_states tax_court mmc corp midwest mechanical contractors inc m w builders inc midwest mechanical contractors of new jersey inc and pahor air conditioning inc petitioners v commissioner of internal revenue respondent docket no filed date michael thompson and lori j sellers for petitioners allison o woodbury for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we must determine whether petitioners are required to include sec_481 adjustments as recognized_built-in_gain for and the years at issue we hold that they are background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners’ principal_place_of_business was overland park kansas at the time they filed the petition the corporations and the corporate structure the corporations involved in this litigation are in the construction services business mmc corp mmc was incorporated under kansas law in mmc owns several subsidiaries which are also petitioners in this case these subsidiaries include pahor air conditioning inc pahor a company mmc acquired in date as well as midwest mechanical contractors inc midwest m w builders inc mw and midwest mechanical contractors of new jersey inc jersey mmc wholly owned midwest mw and jersey which were all c corporations from 1the parties have resolved all other issues raised in the deficiency_notice and the petition 2all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated through and mmc filed consolidated corporate federal_income_tax returns with these entities for and petitioners are accrual basis taxpayers change in accounting_method petitioners elected on the return for to change the method_of_accounting for customer paper petitioners had previously used the original cost_basis method to account for customer paper and elected to change to the mark-to-market method on the return for mmc reported a deduction of dollar_figure related to this change in accounting_method the deduction change in law and change in accounting_method congress amended the law governing the mark-to-market accounting_method in the internal_revenue_service restructuring and reform act of the rra publaw_105_206 sec a 112_stat_832 the rra added to the code sec_475 which provides that nonfinancial_customer_paper is ineligible for mark-to-market treatment this new provision of the code applies to petitioners’ customer paper and thus petitioners could not use the mark-to-market method any longer one year after their change to the mark-to-market method they had to revert to their original accounting_method after petitioners reverted to the original method the effective date provisions of the rra required petitioners to offset the deduction which they had taken when they originally changed their accounting_method the rra provided that petitioners had to include the deduction in income by making sec_481 adjustments ratably over the next taxable years rra sec c c 112_stat_833 petitioners properly reported the ratable portions of the sec_481 adjustment as income on the returns for and before petitioners could fully include the remaining sec_481 adjustments in income over the next years mmc elected to be treated as an s_corporation commencing with the taxable_year the subsidiaries that had previously been consolidated with mmc also elected to be treated as s_corporations commencing with the taxable_year tax returns for and mmc reported the sec_481 adjustment as income on the s_corporation tax returns for the years at issue but did not report the sec_481 adjustment as recognized_built-in_gain pursuant to sec_1374 for either year at issue respondent examined the returns for the years at issue and issued a deficiency_notice determining that petitioners should have included the sec_481 adjustment income as recognized_built-in_gain under sec_1374 and were therefore liable for additional built-in_gain_tax for the years at issue petitioners timely filed a petition discussion we are asked to determine whether petitioners are required to include the sec_481 adjustments as built-in_gain for the years at issue petitioners argue that they are not required to include the sec_481 adjustments as built-in_gain because they elected s_corporation status before the end of the 4-year ratable inclusion_period of the rra amendments respondent on the other hand argues that petitioners are required to include the sec_481 adjustments as built-in_gain because the sec_481 adjustments relate to items attributable to periods before petitioners became s_corporations we agree with respondent overview we begin by outlining the general rules of sec_481 adjustments when a taxpayer changes its method_of_accounting sec_481 requires the taxpayer to adjust its income to prevent items from being duplicated or omitted sec_481 the secretary is authorized to issue regulations indicating the taxable years over which the taxpayer is authorized to take these adjustments into account sec_481 the secretary has issued guidance under certain circumstances allowing taxpayers to take the adjustments into account ratably over several years see 3petitioners have not asserted that they have any built-in losses for the years at issue our determination whether the sec_481 adjustments are built-in_gain therefore determines the net_recognized_built-in_gain because there are no built-in losses to offset the built-in_gain eg 105_tc_86 sec_481 adjustment taken into account over years under revproc_85_36 sec_4 1985_2_cb_434 the rra added a new paragraph to sec_475 requiring petitioners to change their accounting_method the effective date provisions accompanying the enactment of that amendment specifically provided that taxpayers were to take the resulting sec_481 adjustments into account ratably over the years beginning with their first taxable_year ending after the date of the enactment rra sec c built-in_gain rules we now outline the built-in_gain rules for corporations electing s status s_corporations are not generally taxed on their net_income unlike c corporations instead the income is passed through to the owners and taxed only to the owners sec_1366 there is an exception to this general_rule however for net_recognized_built-in_gain which is taxed to the s_corporation itself sec_1374 the built-in_gain rules are an attempt to prevent corporations from electing to be s_corporations to avoid corporate-level tax on any built-in_gain on their assets garwood irrigation co v commissioner tcmemo_2004_195 citing tax_reform_act_of_1986 publaw_99_514 sec d stat the built-in_gain rules tax s_corporations at the corporate level on any built-in_gain on disposal of an asset sec_1374 garwood irrigation co v commissioner supra only the appreciation present at the time the corporation becomes an s_corporation is taxed at the corporate level garwood irrigation co v commissioner supra any gain attributable to post-s status conversion is passed through and taxed to the shareholders only id certain income items are treated as built-in_gain for example income that the s_corporation properly takes into account during the recognition_period but which is attributable to the periods before the corporation became an s_corporation is treated as built-in_gain sec_1374 the recognition_period is the 10-year period beginning with the first day of the first taxable_year in which the corporation is an s_corporation sec_1374 there are also specific rules addressing when sec_481 adjustments are treated as built-in_gain a sec_481 adjustment taken into account in the recognition_period is recognized_built-in_gain or loss to the extent the adjustment relates to items attributable to periods before the beginning of the recognition_period under the principles for determining built-in_gain or loss for s_corporations sec_1_1374-4 income_tax regs the principles for determining recognized_built-in_gain or loss include the accrual_method rule id under the accrual_method rule any item_of_income properly taken into account during the recognition_period is recognized_built-in_gain if an accrual_method taxpayer would have included it in gross_income before the beginning of the recognition_period sec_1_1374-4 income_tax regs we have previously decided two cases holding that certain sec_481 adjustments are recognized_built-in_gain under sec_1374 argo sales co v commissioner t c pincite rondy inc v commissioner tcmemo_1995_372 affd without published opinion 117_f3d_1421 6th cir these cases arose before the regulations under sec_1374 were effective however the taxpayer in argo sales co spread its sec_481 adjustment over years under the applicable revenue_procedure in the fourth year of that 6-year period it converted to s_corporation status we examined the legislative_history of sec_1374 and decided that the sec_481 adjustment was properly built-in_gain under sec_1374 because the adjustment came squarely within the description of any item_of_income under sec_1374 argo sales co v commissioner supra pincite in rondy inc a case involving similar facts we explained that sec_481 adjustments were intended to prevent the omission of items from corporate income_taxation in addition we explained that the sec_481 adjustments were permitted to be spread over a certain number of years to ease the burden of recognizing the entire sec_481 adjustment in the year_of_the_change on the other hand to allow the taxpayer to make an s election before the extended period expired without recognizing built-in_gain would allow the taxpayer to wipe out the unrecognized corporate income that sec_1374 was intended to capture petitioners seek to distinguish this case from argo sales co and rondy inc petitioners’ primary argument is that the accrual_method rule in the regulations under sec_1374 plus the rra’s required 4-year-ratable-inclusion period for the adjustment compels a different result we disagree distinction between items and adjustments under the regulation petitioners argue the sec_481 adjustment is not built-in_gain because under the accrual_method rule petitioners as accrual_method taxpayers could not have included the sec_481 adjustment in income before electing s_corporation status see sec_1_1374-4 income_tax regs the accrual_method rule provides that built-in_gain includes income properly taken into account during the recognition_period if an accrual_method taxpayer would have included the income before the recognition_period began ie before electing s_corporation status petitioners argue that because the 4-year-ratable-inclusion period for sec_481 adjustments began with the enactment of the rra in an accrual_method taxpayer could not have taken the last two of the adjustments into income before when petitioners elected s_corporation status petitioners have mistakenly focused on the sec_481 adjustment itself rather than the related item that the sec_481 adjustment is correcting a sec_481 adjustment is recognized_built-in_gain or loss to the extent the adjustment relates to items attributable to periods before the beginning of the recognition_period sec_1_1374-4 income_tax regs emphasis added accordingly when we examine whether the sec_481 adjustment is built-in_gain we consider the related item not the sec_481 adjustment itself we examine whether an accrual_method taxpayer would have taken the related item into account before the beginning of the recognition_period under the accrual_method rule sec_1 b income_tax regs if the related item would have been included then the sec_481 adjustment is built-in_gain see sec_1_1374-4 income_tax regs any alternate interpretation of these provisions would allow a taxpayer to escape a corporate- level tax on an accounting_method adjustment by electing s_corporation status before the ratable inclusion_period ended sec_1374 was designed to avoid this type of result see argo sales co v commissioner supra pincite rondy inc v commissioner supra an example in the regulations further supports our interpretation see sec_1_1374-4 example income_tax regs in the example the taxpayer who elected to convert to s_corporation status effective date deducted workers’ compensation claims when they were filed under its accounting_method the taxpayer then changed its accounting_method in requiring a positive sec_481 adjustment to include in income the previous deductions for filed claims that were still unpaid the example states that the sec_481 adjustment is recognized_built-in_gain insofar as it relates to items the deductions for workers’ compensation claims filed but unpaid attributable to periods before the recognition_period petitioners’ sec_481 adjustment reverses petitioners’ deduction and includes the amount of the deduction ratably in petitioners’ income over years the deduction is the item to which the sec_481 adjustment relates and it arose before the beginning of the recognition_period ie the period beginning with the year petitioners elected s_corporation status see sec_1_1374-4 income_tax regs the sec_481 adjustment thus relates to an item attributable to a period before the beginning of the recognition_period id we accordingly hold that petitioners’ sec_481 adjustment is recognized_built-in_gain to reflect the foregoing decision will be entered for respondent
